 


113 HR 4650 IH: “European Union Religious Freedom Act”
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 4650 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2014 
Mr. Stockman introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To amend the International Religious Freedom Act of 1998 to include several additions to the many forms of violations of the right to religious freedom. 
 
 
1.Short title This Act may be cited as the “European Union Religious Freedom Act”.
2.Congressional findingsCongress finds as follows:
(1)There is a growing assault on religious freedom in the European Union.
(2)The European Union member states of Bulgaria, Croatia, Germany, Greece, Latvia, Lithuania, Malta, and Sweden prohibit homeschooling. This prohibition often infringes upon the traditional interests of parents regarding the religious upbringing of their children. This is especially true with regard to adherents of minority religions, such as small Protestant Christian denominations.
(3)The European Union member states of Sweden and Denmark have banned religious methods of meat production, including the Jewish kosher method of shechitah and the Islamic halal method of dhabihah. This effectively prevents religiously observant Jews and Muslims from eating meat produced in those countries, and requires them to import it at higher cost. Many other European Union member states are considering similar bans.
(4)The European Union member state of Sweden has imposed restrictions on performing circumcision, and many European Union member states are considering banning this practice entirely. This would impose a substantial burden on the religious practices of Jews and Muslims, and would undoubtedly cause many to feel compelled to immigrate to countries with less offensive laws.
(5)The European Union member state of France has banned the wearing of religious garb in public schools. This imposes a substantial burden on the religious practices of many religions, including Sikhs, Jews, Muslims, and members of Catholic monastic orders, among others.
3.General authorization Section 2(a)(4) of the International Religious Freedom Act of 1998 (22 U.S.C. 6401(a)(4)) is amended in the fourth sentence by inserting , including homeschooling, after prohibitions against the pursuit of education, and inserting prohibition of religious methods of meat production, prohibition of circumcision, prohibition of wearing religious garb after or public office.
4.Effective date The provisions of this Act shall take effect immediately following enactment. 
 
